DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
2. 	Claim 5 is canceled. Claims 2-3 and 6-22 are now pending in the application. 

Claim Analysis
3.	Summary of Claim 2:
A self-adhesive gel for use on a hard surface comprising: 

(a) about 2 to 10 wt.% fragrance; 

(b) at least about 20 wt.% of an adhesion promoter, which comprises polyethylene glycol, alkyl ether sulfate, and one or more polyalkoxyalkane having an average of about 25 to 50 ethoxy subunits; 

(c) solvent, which comprises alkylene glycol, polyalkylene glycol, glycerin, alkyl ether of a polyalkylene glycol and/or alkyl ether of an alkylene glycol; 

(d) hydrophilic acrylic polymer; and 

(e) at least about 25 wt.% water; 

wherein the gel has a transport rate factor of less than about 55 seconds, a gel temperature of about 50 to 80°C, and an adhesion time of greater than 8 hours.

 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 2-3, 6-9, 11-14, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Scheuing et al. (US PG Pub 2003/0220223 A1) in view of Smith et al. (US PG Pub 2003/0096726 A1) as listed on the IDS dated 3/28/2019.
Regarding claims 2, 3, 6, 14, 22, Scheuing et al. teach a gel composition for cleaning a hard surface (Abstract, [0077]) wherein the composition comprises a copolymer comprising a monomer that has a hydrophilic group, an organic solvent, and an adjuvant (claim 16, [0087]), wherein the adjuvant is selected from a fragrance (claim 28) thereby reading on (a), wherein the composition comprises a surfactant (claim 26), wherein the surfactant is selected from glycols [0050], an ethoxylated alcohol having an alkyl group typically with 6-22 carbons [0054], and laurylether sulfate and sodium lauryl sulfate ([0051], Table 8), wherein the surfactant is present in an amount exceeding 10% by weight of the composition [0055] thereby reading on (b), wherein the solvent is selected from alkyl ethers of alkylene glycols, among others [0044] thereby reading on (c),  wherein the monomer containing a hydrophilic group includes polyethylene glycol esters of acrylic and methacrylic acid and hydroxyalkyl acrylate esters [0036] thereby reading on (d), wherein the composition comprises at least 70% by weight water (claim 32) thereby reading on (e). Scheuing et al. teach the surfactant is selected from ethoxylated alcohol having an alkyl group typically with 6-22 carbons [0054] thereby reading on the C16-C22 as required by the instant claims 3, 14 and 22. Scheuing et al. further teach Surfonic L series surfactants by Huntsman.
	Scheuing et al. do not particularly teach the amount of fragrance.
	However, the other components listed with the fragrance in the preferred embodiment of Scheuing et al. represent minor amounts (0.1 – 3.5 wt%, the cleaning formulation of paragraph [0087]). As such, it would have been obvious to one of ordinary skill in the art to use an amount of fragrance at about 2 wt%, thereby arriving at the claimed amount. Furthermore, it is well known in the art that the amount of fragrance can be optimized in order to obtain the desired organoleptic properties. As such, it would have been obvious to one of ordinary skill in the art to select an amount of fragrance of about 2 wt% to 10 wt%, thereby reading on the claimed range.
	Scheuing et al. do not particularly teach a combination of surfactants in a preferred embodiment as required by the instant claims. 
Smith et al. teach surfactant blends comprising propylene glycol [0040] together with ethoxylated alcohols [0021-0022] and sodium lauryl sulfate (Tables 5-6). Smith et al. offer the motivation of using the polyethylene glycol in combination with surfactants due to its ability to liquefy the surfactant material [0040]. In light of these benefits, it would have been obvious to one or ordinary skill in the art to use the polyethylene glycol of Smith et al. in the surfactant blend of Sheuing et al., thereby arriving at the claimed invention.
	Scheuing et al. do not particularly teach the number of ethoxy subunits in the ethoxylated alcohol.
	Smith et al. teach Surfonic L24-22 and Surfonic L24-12 (Table 1) as a functional equivalent to the Surfonic L series surfactants of Scheuing et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the Surfonic L24-22 (having 22 ethoxy units) or Surfonic L24-12 (having 12 ethoxy units) as the surfactant in the gel of Scheuing et al.
	Scheuing et al. in view of Smith et al. do not particularly teach the range of ethoxy subunits in the polyalkoxyalkane as required by the instant claim.
However, Smith et al. teach 22 ethoxy units. The claim recites “about 25 to 50 ethoxy subunits”. The use of the word “about” in the claim can be interpreted to encompass several additional values outside of the range being disclosed. For example, the "about 25” is interpreted to encompass the 22 ethoxy subunits as taught by Smith et al. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the 22 ethoxy units taught by Smith et al. overlap the instantly claimed range (“about 25”) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 
	Scheuing et al. in view of Smith et al. are further silent on the gel transport rate factor, gel temperature and adhesion time.  
	The mechanical properties of transport rate factor, gel temperature and adhesion time are functions of the composition. Scheuing et al. and Smith et al. teach the same composition comprising the components (a) – (e) as set forth in the rejection above. Therefore, the mechanical properties of transport rate factor, gel temperature and adhesion time of Scheuing et al. are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 7, Scheuing et al. teach the gel of claim 2 comprising C16-C22 ethoxylated alcohols having an average of about 25 subunits as set forth above and incorporated herein by reference. Scheuing et al. also teach the surfactant comprising laurylether sulfate and sodium lauryl sulfate ([0051], Table 8). Smith et al. teach surfactant blends comprising propylene glycol [0040] together with ethoxylated alcohols [0021-0022] and sodium lauryl sulfate (Tables 5-6) as set forth above.
	Regarding claims 8-9, Scheuing et al. teach the surfactant comprising laurylether sulfate and sodium lauryl sulfate ([0051], Table 8).
	Regarding claim 11, Scheuing et al. teach the solvent is comprised in an amount of from 0.01% to 10% by weight of the composition (claim 34).
	Regarding claim 12, Scheuing et al. teach the cleaning composition comprises preferably 1 to 5 wt% of the copolymer, wherein the copolymer comprises the hydrophobic monomer in an amount of 10 to 60 mol% of the copolymer [0029-0030].
	Regarding claim 13, Scheuing et al. teach di-quarternaryamide of methacrylic acid and acrylic acid (Table 6, Table 8, [0084]).
	 
    
5.	Claims 10 and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Scheuing et al. (US PG Pub 2003/0220223 A1) in view of Smith et al. (US PG Pub 2003/0096726 A1) and Koester et al. (US Patent 6,683,035 B1) all listed on the IDS dated 3/28/2019.
Regarding claim 10, Scheuing et al. in view of Smith et al. teach the gel of claim 2 as set forth above and incorporated herein by reference.
	Scheuing et al. in view of Smith et al. do not teach the composition comprising glycerin.
	Koester et al. teach gel compositions comprising alkyl ether sulfates as a surfactant (claim 5) and glycerol as a solvent (col. 8, line 54) thereby reading on the glycerin as required by the instant claim. Koester et al. teach glyercol as a functional equivalent to the alkanol solvents of Scheuing et al. [0044] Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the glycerol as the surfactant in the gel of Scheuing et al. in view of Smith et al.
	Regarding claims 15-16, Scheuing et al. in view of Smith et al. teach the gel of claim 2 as set forth above and incorporated herein by reference. Sheuing et al. teach the composition comprises a surfactant (claim 26) present in an amount exceeding 10% by weight of the composition [0055] thereby reading on the 20-40 wt% as required by the instant claim. Scheuing et al. teach the surfactants comprising C16-C22 ethoxylated alcohols having an average of about 25 subunits as set forth above and incorporated herein by reference. Scheuing et al. also teach the surfactant comprising laurylether sulfate and sodium lauryl sulfate ([0051], Table 8). Smith et al. teach surfactant blends comprising propylene glycol [0040] together with ethoxylated alcohols [0021-0022] and sodium lauryl sulfate (Tables 5-6) as set forth above.
	Scheuing et al. in view of Smith et al. do not teach the composition comprising glycerin. 
Koester et al. teach gel compositions comprising alkyl ether sulfates as a surfactant (claim 5) and glycerol as a solvent (col. 8, line 54) thereby reading on the glycerin as required by the instant claim. Koester et al. teach glyercol as a functional equivalent to the alkanol solvents of Scheuing et al. [0044] Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the glycerol as the surfactant in the gel of Scheuing et al. The combined teaching of Scheuing et al. in view of Smith et al. and Koester et al. teach the surfactant blend comprises polyethylene glycol, alkyl ether sulfate and polyalkoxyalkane. Koester et al. teach glyercol (glycerin) in an amount of 0 to 5% by weight (col. 8 line 60 of Koester et al.), thereby arriving at the ingredients as required by the instant claim.
Regarding claim 17, Scheuing et al. do not particularly teach the number of ethoxy subunits in the ethoxylated alcohol.
	Smith et al. teach Surfonic L24-12 (Table 1) as a functional equivalent to the Surfonic L series surfactants of Scheuing et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the Surfonic L24-12 (having 12 ethoxy units) as the surfactant in the gel of Scheuing et al., thereby arriving at the claimed invention.
	Regarding claims 18, 20 and 21, Scheuing et al. teach a gel composition for cleaning a hard surface (Abstract, [0077]) wherein the composition comprises a copolymer comprising a monomer that has a hydrophilic group, an organic solvent, and an adjuvant (claim 16, [0087]), wherein the adjuvant is selected from a fragrance (claim 28) thereby reading on (a), wherein the composition comprises a surfactant (claim 26), wherein the surfactant is selected from an ethoxylated alcohol having an alkyl group typically with 6-22 carbons [0054], laurylether sulfate and sodium lauryl sulfate ([0051], Table 8), wherein the surfactant is present in an amount exceeding 10% by weight of the composition [0055] thereby corresponding to (b), wherein the solvent is selected from alkyl ethers of alkylene glycols, among others [0044] thereby corresponding to (c),  wherein the monomer containing a hydrophilic group includes polyethylene glycol esters of acrylic and methacrylic acid and hydroxyalkyl acrylate esters [0036] thereby reading on (d), wherein the composition comprises at least 70% by weight water (claim 32) thereby reading on (f). 
	Scheuing et al. do not particularly teach the amount of fragrance.
	However, other ingredients in a preferred embodiment are present in minor amounts (0.1 – 3.5 wt%, the cleaning formulation of paragraph [0087]). As such, it would have been obvious to one of ordinary skill in the art to use an amount of fragrance at about 2 wt%, thereby arriving at the claimed amount. Furthermore, it is well known in the art that the amount of fragrance can be optimized in order to obtain the desired organoleptic properties. As such, it would have been obvious to one of ordinary skill in the art to select an amount of fragrance of about 2 wt% to 10 wt%, thereby reading on the claimed range.
	Scheuing et al. are silent on the composition comprising polyethylene glycol.
Smith et al. teach surfactant blends comprising propylene glycol [0040] together with ethoxylated alcohols [0021-0022] and sodium lauryl sulfate (Tables 5-6). Smith et al. offer the motivation of using the polyethylene glycol in combination with surfactants due to its ability to liquefy the surfactant material [0040]. In light of these benefits, it would have been obvious to one or ordinary skill in the art to use the polyethylene glycol of Smith et al. in the surfactant blend of Sheuing et al., thereby arriving at the claimed invention.
Scheuing et al. do not particularly teach the number of ethoxy subunits in the ethoxylated alcohol.
	Smith et al. teach Surfonic L24-22 and Surfonic L24-12 (Table 1) as a functional equivalent to the Surfonic L series surfactants of Scheuing et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the Surfonic L24-22 (having 22 ethoxy units) or Surfonic L24-12 (having 12 ethoxy units) thereby reading on (e) as the surfactant in the gel of Scheuing et al.
	Scheuing et al. in view of Smith et al. do not particularly teach the range of ethoxy subunits as required by the instant claim.
However, Smith et al. teach 22 ethoxy units. The claim recites “about 25 to 50 ethoxy subunits”. The use of the word “about” in the claim can be interpreted to encompass several additional values outside of the range being disclosed. For example, the "about 25” is interpreted to encompass the 22 ethoxy subunits as taught by Smith et al. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the 22 ethoxy units taught by Smith et al. overlap the instantly claimed range (“about 25”) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 
	Scheuing et al. in view of Smith et al. do not teach the composition comprising glycerin. 
Koester et al. teach gel compositions comprising alkyl ether sulfates as a surfactant (claim 5) and glycerol as a solvent (col. 8, line 54) thereby reading on the glycerin as required by the instant claim. Koester et al. teach glyercol as a functional equivalent to the alkanol solvents of Scheuing et al. [0044] Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the glycerol as the surfactant in the gel of Scheuing et al. The combined teaching of Scheuing et al. in view of Smith et al. and Koester et al. teach the surfactant blend comprises polyethylene glycol, alkyl ether sulfate and polyalkoxyalkane. Koester et al. teach glyercol (glycerin) in an amount of 0 to 5% by weight (col. 8 line 60 of Koester et al.), thereby arriving at the ingredients as required by the instant claim.
	Scheuing et al. in view of Smith et al. and Koester et al. are further silent on the gel transport rate factor, gel temperature and adhesion time.  
	The mechanical properties of transport rate factor, gel temperature and adhesion time are functions of the composition. Scheuing et al. in view of Smith et al. and Koester et al. teach the same composition comprising the components (a) – (f) as set forth in the rejection above. Therefore, the mechanical properties of transport rate factor, gel temperature and adhesion time of Scheuing et al. in view of Smith et al. and Koester et al. are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 19, Scheuing et al. teach the cleaning composition comprises preferably 1 to 5 wt% of the copolymer, wherein the copolymer comprises the hydrophobic monomer in an amount of 10 to 60 mol% of the copolymer [0029-0030].
	Regarding claim 21, Scheuing et al. teach di-quarternaryamide of methacrylic acid and acrylic acid (Table 6, Table 8, [0084]).

Response to Arguments
6.	Applicant’s arguments filed 4/13/2022 regarding the 103 rejections over Scheuing in view of Smith, see p. 1-9, have been fully considered but they are not persuasive. Applicant states “the Final Office Action admits that the combination of Scheuing and Smith fail to teach the range of ethoxy subunits”. In response, attention is drawn to the rejection as set forth above, wherein the teaching of Scheuing in view of Smith renders the range of ethoxy subunits obvious. Furthermore, the teaching of Scheuing in view of Smith renders the use of the polykoxyalkane adhesion promoter with the claimed solvent and the amount of fragrance obvious as set forth above. 
The obviousness rejection can be overcome with a showing of unexpected results. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result when the claimed ingredients are present in the claimed amount versus the composition of the closest prior art reference.  Unexpected results must be commensurate in scope with the claims. The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic ingredients. Therefore, Applicant should compare several compositions containing claimed components of (a), (b), (c), (d) and (e) in amounts at several data points over the claimed range to several compositions containing the same claimed components of  (a), (b), (c), (d) and (e) in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range. It is duly noted claim 1 claims generic ingredients (adhesion promoter, solvent, hydrophilic acrylic polymer). 
For these reasons, Applicant's arguments are not persuasive. 

Furthermore, Applicant states “the Final Office Action does not articulate any basis for the rejection of prior dependent claim 22.” In response, attention is drawn to the final rejection dated 1/19/2022 on p. 5 paragraph 2 and the Advisory Action dated 4/20/2022 wherein the rejection for claim 22 is found.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763